Exhibit 10.2
PHANTOM PERFORMANCE SHARE AWARD
Date of Award: February [l], 2009
Target Number of Phantom Performance Shares Awarded: x,xxx
Recipient
Dear (name):
I am pleased to inform you that as an executive of Terra Industries Inc.
(“Terra”) or a subsidiary thereof, you have been awarded, under Terra’s 2007
Omnibus Incentive Compensation Plan (the “Plan”), the number of Phantom
Performance Shares set forth above, subject to certain restrictions, terms and
conditions set forth in this letter and in the Plan. Pursuant to the Plan, the
Phantom Performance Shares are Restricted Stock Units that are settled in cash
and are designated as Performance Compensation Awards. Unless otherwise defined,
the capitalized terms herein shall have the meanings assigned to them in the
Plan.
1. For each Phantom Performance Share that you earn (or are deemed to earn)
pursuant to this Agreement, you will be entitled to a cash payment, less
applicable taxes, in an amount equal to the average Fair Market Value (as
defined in the Plan) of one Share for the last 20 trading days of 2011 (or, in
the event that you become entitled to payment pursuant to this Agreement prior
to expiration of the Period (as defined below), the average Fair Market Value
for the last 20 trading days prior to the event that results in your entitlement
to payment). A Share shall mean a share of common stock of Terra, without par
value, or such other securities of Terra (a) into which such shares shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (b) as may be
determined by the Committee pursuant to Section 4(b) of the Plan. Subject to the
terms and conditions set forth in this Agreement and the Plan, you will be
eligible to earn a number of Phantom Performance Shares that is between 0% and
200% of the target number of Phantom Performance Shares set forth above, such
number of earned Phantom Performance Shares to be determined based on Terra’s
annualized average return on capital employed (“ROCE”), described as follows:
a. The ROCE period will be the thirty-six month period ending on December 31,
2011 (referred to hereafter as the “Period”).
b. The numerator of the calculation will be the annualized average of the sum of
income from operations for the Period plus interest income for the Period (in
both cases, as reported in Terra’s Consolidated Statement of Operations for
2009, 2010 and 2011), reduced by 35% representing normal income tax expense,
plus income or earnings from equity investments and results from discontinued
operations.

 

 



--------------------------------------------------------------------------------



 



c. The denominator of the calculation will be the average of the amounts
reported on the twelve Terra quarterly balance sheets for the Period for the
following items: Common shareholders and preferred shareholders equity, short
and long-term debt, deferred income taxes and minority interest.
d. The determination of the numerator and denominator used for the calculation
of ROCE will not include the following items:

  i.   Losses that are the direct result of a major casualty, force majeure or
natural disaster;     ii.   Losses for new legislation that directly affects
Terra’s existing product mix;     iii.   Losses that are the result of a
terrorist attack;     iv.   Losses associated with shipping restrictions imposed
by Terra’s freight vendors for Terra’s products;     v.   Impairment of
long-lived assets, goodwill or other intangible assets;     vi.   Losses on the
early retirement of debt;     vii.   Equity-based or other employee retention
awards granted in the connection with any acquisition;     viii.   Amortization
of goodwill;     ix.   Expenses classified as provisions for restructuring;    
x.   Losses on the disposal of assets or segments of an acquired business within
three years of the acquisition date;     xi.   Losses on the disposition of a
business;     xii.   Expenses associated with changes in tax or accounting
regulations or laws; and     xiii.   Other expenses or losses that are unusual
in nature or infrequent in occurrence and are disclosed as a separate item in
Terra’s Consolidated Statement of Operations.

e. In each instance, the above-referenced items must be determined in accordance
with generally accepted accounting principles and appear on the face of Terra’s
Consolidated Statement of Operations contained in its Consolidated Financial
Statements for such performance year.
f. The Compensation Committee may, in its sole discretion, include any of the
preceding items in its calculation of the return amount if the inclusion of such
item or items has the effect of decreasing the level of ROCE achieved.
g. If Terra’s annualized average ROCE for the Period is 7.5% or less, none of
the Phantom Performance Shares will be earned.
h. If Terra’s annualized average ROCE for the Period is greater than 7.5% but
less than or equal to 12.5%, 1% of the target number of Phantom Performance
Shares will be earned for each 0.05% by which annualized average ROCE exceeds
7.5%.

 

-2-



--------------------------------------------------------------------------------



 



i. If Terra’s annualized average ROCE for the Period is greater than 12.5% but
less than 15%, an additional 1% of the target number of Phantom Performance
Shares will be earned for each 0.025% by which annualized average ROCE exceeds
12.5%.
j. If Terra’s annualized average ROCE for the Period equals or exceeds 15%, then
200% of the target number of Phantom Performance Shares (which is the maximum
number of Phantom Performance Shares that may be earned pursuant to this Award)
will be earned.
2. The calculation of ROCE will be determined by the Committee following the end
of the Period. Until the Committee has made its determination about the level of
achievement of ROCE and the percentage of the Phantom Performance Shares that
have been earned, you will not be entitled to receive any cash payment pursuant
to this Agreement. In determining the percentage of Phantom Performance Shares
that you have earned during the Period, the Compensation Committee may not award
more Phantom Performance Shares than the maximum amount indicated by the formula
set forth above, but may, in its sole discretion, award fewer than the maximum
amount indicated by the formula.
3. Any cash payment that is required to be made to you after the Committee
approves the portion, if any, of the target number of Phantom Performance Shares
that is earned based on Terra’s performance during the Period (including any
cash that you may be entitled to receive following a termination as a result of
Disability) shall be paid to you not later than the 74th day following the date
that such Phantom Performance Shares become vested. Phantom Performance Shares
will be deemed to have vested when they are no longer subject to a substantial
risk of forfeiture (within the meaning of Treasury
Regulation Section 1.409A-1(d)).
4. Upon a Change of Control of Terra on or prior to the last day of the Period,
the Phantom Performance Shares will no longer be subject to the achievement of
the performance goal set forth in paragraph 1 above, and instead, the number of
Phantom Performance Shares that you will be eligible to earn will become fixed
as of the Change of Control at a number equal to the greater of (a) the
calculated award described in paragraphs 1.a. through j. above using Terra’s
performance during the actual quarters completed in the Period and (b) the
target number of Phantom Performance Shares. Subject to paragraph 5, such
Phantom Performance Shares shall become vested and any cash required to be paid
to you in respect of your Phantom Performance Shares will be paid on the
earliest of the following:
a. Immediately prior to such Change of Control, unless provision is made in
connection with the Change of Control for (i) assumption of the Phantom
Performance Shares or (ii) substitution for the Phantom Performance Shares of
new awards covering stock of a Successor or its “parent corporation” (as defined
in Section 424(e) of the Code) or “subsidiary corporation” (as defined in
Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares, and any cash required to be paid to you pursuant to this
paragraph will be paid not later than the 30th day following the occurrence of
the Change of Control;

 

-3-



--------------------------------------------------------------------------------



 



b. The last day of the Period, in which case any cash required to be paid to you
in respect of your Phantom Performance Shares will be paid not later than the
30th day following the end of the Period; or
c. The termination of your employment by Terra or its parent or Successor
without Cause (as defined below) or by you for Good Reason (as defined below) or
as a result of death or Disability on or following a Change of Control.

  i.   For purposes of this Agreement, “Cause” shall have the meaning set forth
in any Employment Severance Agreement or any other agreement that governs the
terms and conditions of your employment with Terra or a Successor, or, if no
such agreement exists (or if such agreement does not define “Cause”), “Cause”
shall mean any of the following: (A) your willful and continued failure to
perform substantially your duties with Terra or a Successor (other than any such
failure resulting from incapacity due to physical or mental illness), (B) your
willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to Terra or a Successor, (C) your willful and material
breach of any agreement that governs the terms and conditions of your employment
with Terra or a Successor, (D) your willful violation of any material provision
of the Code of Ethics and Standards of Business Conduct of Terra or a similar
code of conduct of a Successor, or (E) your willful failure to cooperate with an
investigation by any governmental authority. Terra or a Successor may terminate
your employment for Cause pursuant to clause (A), (C), (D) or (E) of this
paragraph 4.c.i after giving you written notice of the specific conduct that
constitutes Cause and if you fail to cure the circumstances that gave rise to
Cause within 10 days following delivery of such notice. For purposes of this
Agreement, no act or failure to act, on your part, shall be considered “willful”
unless it is done, or omitted to be done, by you in bad faith or without
reasonable belief that your action or omission was in the best interests of
Terra or a Successor. All determinations relating to a termination of your
employment for “Cause” shall be made by Terra or a Successor in its sole
discretion.

  ii.   For purposes of this Agreement, “Good Reason” shall have the meaning set
forth in any Employment Severance Agreement or any other agreement that governs
the terms and conditions of your employment with Terra or a Successor, or, if no
such agreement exists (or if such agreement does not define “Good Reason”),
“Good Reason” shall mean any of the following events that occurs following a
Change of Control: (A) the failure of Terra or a Successor to pay you any
compensation when due (other than an inadvertent failure that is remedied within
ten business days after receipt of notice thereof given by you), (B) delivery to
you by Terra or any Subsidiary or a Successor of a notice of the intent to
terminate your employment for any reason, other than for Cause or Disability,
regardless of whether such

 

-4-



--------------------------------------------------------------------------------



 



      termination is intended to become effective during or after the Period,
(C) a reduction of your base salary by 10% or more, (D) the change of your
principal place of employment to a location more than 50 miles from your
principal place of employment immediately prior to the change, (E) a reduction
in your target bonus by 10% or more, (F) any material diminution in your titles,
duties, responsibilities or status, (G) your removal from, or any failure to
re-elect you to, any of the offices you hold, or (H) any material reduction in
your retirement, insurance or fringe benefits. A termination of employment for
Good Reason for purposes of this letter shall be effectuated by giving Terra or
a Successor written notice (“Notice of Termination for Good Reason”), not later
than 90 days following the occurrence of the circumstance that constitutes Good
Reason, setting forth in reasonable detail the specific conduct of Terra or such
Successor that constitutes Good Reason and the specific provision(s) of this
letter on which you relied. Terra or a Successor shall be entitled, during the
30-day period following receipt of a Notice of Termination for Good Reason, to
cure the circumstances that gave rise to Good Reason, provided that Terra or
such Successor shall be entitled to waive its right to cure or reduce the cure
period by delivery of written notice to that effect to you (such 30-day or
shorter period, the “Cure Period”). If, during the Cure Period, such
circumstance is remedied, you will not be permitted to terminate your employment
for Good Reason as a result of such circumstance. If, at the end of the Cure
Period, the circumstance that constitutes Good Reason has not been remedied, you
will be entitled to terminate your employment for Good Reason during the 30-day
period that follows the end of the Cure Period. If you do not terminate your
employment during such 30-day period, you will not be permitted to terminate
your employment for Good Reason as a result of such event. If Terra or a
Successor disputes the existence of Good Reason, Terra or such Successor shall
have the burden of proof to establish that Good Reason does not exist or that
the circumstances that gave rise to Good Reason have been cured.

5. If your employment with Terra terminates for any reason during the Period,
all Phantom Performance Shares shall automatically be forfeited by you, except
as follows:
a. Termination prior to a Change of Control:

  i.   If your employment terminates by reason of death, the amount of cash
payable with respect to your Phantom Performance Shares shall be calculated as
described in paragraphs 1.a. through j. of this Agreement using Terra’s
performance during the actual quarters completed prior to the date of death. You
may designate one or more beneficiaries by providing written notice to Terra’s
Corporate Secretary. Beneficiaries may be named contingently or successively and
may share in different proportions if so designated. Any cash payable in respect
of your Phantom Performance Shares shall be paid to your estate or beneficiary
not later than the 74th day following the date of death.

 

-5-



--------------------------------------------------------------------------------



 



  ii.   If you cease to be actively employed by reason of Disability, the
Phantom Performance Shares shall continue to be eligible for issuance pursuant
to paragraphs 1.a. through j. of this Agreement, provided that if a Change of
Control occurs following the date that your employment terminates as a result of
Disability, you will become entitled to the number of Phantom Performance Shares
determined in accordance with the lead-in to paragraph 4, and any cash required
to be paid to you in respect of your Phantom Performance Shares shall be paid
not later than the 30th day following the Change of Control.

b. Termination on or following a Change of Control: If your employment with
Terra or its parent or Successor terminates pursuant to paragraph 4.c. above,
the Phantom Performance Shares will vest pursuant to that paragraph and any cash
required to be paid to you with respect of your Phantom Performance Shares will
be paid not later than the 30th day following such termination.
c. If your employment with Terra and its Subsidiaries terminates under special
circumstances (other than the circumstances otherwise described in this
paragraph 5), as determined by the Committee in its sole discretion, the
Committee shall determine, in a manner consistent with Section 162(m) of the
Internal Revenue Code, the number, if any, of Phantom Performance Shares that
shall not be forfeited upon termination, and the timing of any payment in
respect of such Phantom Performance Shares that is made to you.
6. Although the Phantom Performance Shares are intended to provide you with an
economic equivalent of stock ownership, the award of Phantom Performance Shares
hereunder shall not entitle you to vote or exercise any of the other rights of a
holder of Shares (including the receipt of dividends or dividend equivalents).
7. Terra shall be entitled to withhold the amount of any tax attributable to any
amount payable hereunder.
8. Nothing in this Phantom Performance Share Award shall confer upon you any
right to continue in the employ of Terra or a Subsidiary, or affect the right of
Terra or of any Subsidiary to terminate your employment, with or without Cause
(as defined in paragraph 4.c.i. above).
9. (i) It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations thereunder as in effect from time
to time (“Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

 

-6-



--------------------------------------------------------------------------------



 



(ii) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Agreement may not be
reduced by, or offset against, any amount owing by you to Terra or any of its
Affiliates.
(iii) If, at the time of your separation from service (within the meaning of
Section 409A), (A) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Terra from
time to time) and (B) Terra shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Terra shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.
(iv) Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, Terra
reserves the right to make amendments to this Agreement as Terra deems necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A.
In any case, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with this Agreement (including any taxes and penalties under
Section 409A), and neither Terra nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all of such
taxes or penalties.
10. Terra’s obligation with respect to this Award shall not be funded or secured
in any manner.
11. Your rights with respect to these Phantom Performance Shares may not be
assigned or transferred in any manner and shall not be subject to any lien,
claim, encumbrance, obligation or liability of any kind. This Agreement shall be
construed in accordance with and governed by the laws of the State of State of
Maryland without regard to any State’s conflict of laws principles.
These Phantom Performance Shares are awarded pursuant to the Plan and are
subject to its terms. A copy of the Plan is being furnished to you with this
letter and also is available on request from Terra’s Corporate Secretary.

 

-7-



--------------------------------------------------------------------------------



 



If you have any questions with respect to this Phantom Performance Share Award,
please feel free to call upon me.

            Very truly yours,

TERRA INDUSTRIES INC.
      By:           President and Chief Executive Officer            By:        
  Vice President, General Counsel        and Corporate Secretary   

 

-8-